 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT
 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JAMES W. MILLNER,                                 No. 2:19-CV-1311-JAM-DMC-P
12                       Petitioner,
13           v.                                         ORDER
14    SCOTT FRAUENHEIM,
15                       Respondent.
16

17                  Petitioner, a state prisoner proceeding with retained counsel, brings this petition

18   for a writ of habeas corpus pursuant to 28 U.S.C. § 2254. Petitioner’s counsel, who is located in

19   San Diego, California, seeks leave to appear telephonically at the hearing on respondent’s motion

20   to dismiss, set for December 11, 2019, before the undersigned in Redding, California, at 10:00

21   a.m. Good cause appearing therefor, counsel’s request is granted. Counsel may arrange her

22   appearance through CourtCall.

23                  IT IS SO ORDERED.

24

25   Dated: December 9, 2019
                                                           ____________________________________
26                                                         DENNIS M. COTA
27                                                         UNITED STATES MAGISTRATE JUDGE

28
                                                       1
